          Case 2:19-cv-12240-TGB-APP ECF No. 4 filed 08/05/19                                                 PageID.28          Page 1 of 25
AO 121 (5HY6/)
TO:

                  5HJLVWHURI&RS\ULJKWV                                                               REPORT ON THE
                   86&RS\ULJKW2IILFH                                                       FILING OR DETERMINATION OF AN
                ,QGHSHQGHQFH$YH6(                                                            ACTION OR APPEAL
                :DVKLQJWRQ'&                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        ✔ ACTION
        G                      G APPEAL                                   USDC Eastern District of Michigan
DOCKET NO.                          DATE FILED                            231 W Lafayette Blvd
         19-12240                             7/30/2019                   Detroit, MI 48226
PLAINTIFF                                                                             DEFENDANT
Terrence D. Williams                                                                  3DExport et al




       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                    see attached complaint

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                            DATE

David J. Weaver                                                  S. Schoenherr                                                           8/5/2019
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
Case
Case2:19-cv-12240-TGB-APP
     2:19-cv-12240-TGB-APP ECF
                           ECFNo.
                               No.41 filed
                                      filed08/05/19
                                            07/30/19 PageID.29
                                                     PageID.1 Page
                                                               Page12of
                                                                     of24
                                                                        25
Case
Case2:19-cv-12240-TGB-APP
     2:19-cv-12240-TGB-APP ECF
                           ECFNo.
                               No.41 filed
                                      filed08/05/19
                                            07/30/19 PageID.30
                                                     PageID.2 Page
                                                               Page23of
                                                                     of24
                                                                        25
Case
Case2:19-cv-12240-TGB-APP
     2:19-cv-12240-TGB-APP ECF
                           ECFNo.
                               No.41 filed
                                      filed08/05/19
                                            07/30/19 PageID.31
                                                     PageID.3 Page
                                                               Page34of
                                                                     of24
                                                                        25
Case
Case2:19-cv-12240-TGB-APP
     2:19-cv-12240-TGB-APP ECF
                           ECFNo.
                               No.41 filed
                                      filed08/05/19
                                            07/30/19 PageID.32
                                                     PageID.4 Page
                                                               Page45of
                                                                     of24
                                                                        25
Case
Case2:19-cv-12240-TGB-APP
     2:19-cv-12240-TGB-APP ECF
                           ECFNo.
                               No.41 filed
                                      filed08/05/19
                                            07/30/19 PageID.33
                                                     PageID.5 Page
                                                               Page56of
                                                                     of24
                                                                        25
Case
Case2:19-cv-12240-TGB-APP
     2:19-cv-12240-TGB-APP ECF
                           ECFNo.
                               No.41 filed
                                      filed08/05/19
                                            07/30/19 PageID.34
                                                     PageID.6 Page
                                                               Page67of
                                                                     of24
                                                                        25
Case
Case2:19-cv-12240-TGB-APP
     2:19-cv-12240-TGB-APP ECF
                           ECFNo.
                               No.41 filed
                                      filed08/05/19
                                            07/30/19 PageID.35
                                                     PageID.7 Page
                                                               Page78of
                                                                     of24
                                                                        25
Case
Case2:19-cv-12240-TGB-APP
     2:19-cv-12240-TGB-APP ECF
                           ECFNo.
                               No.41 filed
                                      filed08/05/19
                                            07/30/19 PageID.36
                                                     PageID.8 Page
                                                               Page89of
                                                                     of24
                                                                        25
Case
 Case2:19-cv-12240-TGB-APP
      2:19-cv-12240-TGB-APP ECF
                             ECFNo.
                                 No.41 filed
                                         filed08/05/19
                                               07/30/19 PageID.37
                                                         PageID.9   Page 9
                                                                         10ofof24
                                                                                25
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.10
                                                      PageID.38   Page 11
                                                                       10 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.11
                                                      PageID.39   Page 12
                                                                       11 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.12
                                                      PageID.40   Page 13
                                                                       12 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.13
                                                      PageID.41   Page 14
                                                                       13 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.14
                                                      PageID.42   Page 15
                                                                       14 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.15
                                                      PageID.43   Page 16
                                                                       15 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.16
                                                      PageID.44   Page 17
                                                                       16 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.17
                                                      PageID.45   Page 18
                                                                       17 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.18
                                                      PageID.46   Page 19
                                                                       18 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.19
                                                      PageID.47   Page 20
                                                                       19 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.20
                                                      PageID.48   Page 21
                                                                       20 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.21
                                                      PageID.49   Page 22
                                                                       21 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.22
                                                      PageID.50   Page 23
                                                                       22 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.23
                                                      PageID.51   Page 24
                                                                       23 of 25
                                                                             24
Case 2:19-cv-12240-TGB-APP ECF No. 4
                                   1 filed 08/05/19
                                           07/30/19   PageID.24
                                                      PageID.52   Page 25
                                                                       24 of 25
                                                                             24
